Exhibit 10.1

EXECUTION COPY

 

 

 

GLOBAL WATER RESOURCES, INC.

$28,750,000 4.38% Senior Secured Notes, Series A, due June 15, 2028

$86,250,000 4.58% Senior Secured Notes, Series B, due June 15, 2036

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of May 20, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    HEADING    PAGE  

SECTION 1.

   AUTHORIZATION OF NOTES      1   

SECTION 2.

   SALE AND PURCHASE OF NOTES      1   

SECTION 3.

   CLOSING      2   

SECTION 4.

   CONDITIONS TO CLOSING      2   

Section 4.1.

   Representations and Warranties      2   

Section 4.2.

   Performance; No Default      2   

Section 4.3.

   Compliance Certificates      3   

Section 4.4.

   Opinions of Counsel      3   

Section 4.5.

   Purchase Permitted By Applicable Law, Etc      3   

Section 4.6.

   Sale of Other Notes      4   

Section 4.7.

   Payment of Special Counsel Fees      4   

Section 4.8.

   Private Placement Number      4   

Section 4.9.

   Changes in Corporate Structure      4   

Section 4.10.

   Funding Instructions      4   

Section 4.11.

   Qualified IPO      4   

Section 4.12.

   Security Documents, Etc      4   

Section 4.13.

   Subsidiary Guaranty      5   

Section 4.14.

   Payoff of Water and Wastewater Bonds      5   

Section 4.15.

   Proceedings and Documents      5   

SECTION 5.

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY      5   

Section 5.1.

   Organization; Power and Authority      5   

Section 5.2.

   Authorization, Etc      5   

Section 5.3.

   Disclosure      5   

Section 5.4.

   Organization and Ownership of Shares of Subsidiaries; Affiliates      6   

Section 5.5.

   Financial Statements; Material Liabilities      6   

Section 5.6.

   Compliance with Laws, Other Instruments, Etc      7   

Section 5.7.

   Governmental Authorizations, Etc      7   

Section 5.8.

   Litigation; Observance of Agreements, Statutes and Orders      7   

Section 5.9.

   Taxes      7   

Section 5.10.

   Title to Property; Leases      8   

Section 5.11.

   Licenses, Permits, Etc      8   

Section 5.12.

   Compliance with ERISA      8   

Section 5.13.

   Private Offering by the Company      9   

Section 5.14.

   Use of Proceeds; Margin Regulations      9   

Section 5.15.

   Existing Indebtedness; Future Liens      10   

 

-i-



--------------------------------------------------------------------------------

Section 5.16.

   Foreign Assets Control Regulations, Etc      10   

Section 5.17.

   Status under Certain Statutes      12   

Section 5.18.

   Environmental Matters      12   

Section 5.19.

   Collateral      13   

SECTION 6.

   REPRESENTATIONS OF THE PURCHASERS      13   

Section 6.1.

   Purchase for Investment      13   

Section 6.2.

   Accredited Investors      13   

Section 6.3.

   Source of Funds      13   

SECTION 7.

   INFORMATION AS TO COMPANY      15   

Section 7.1.

   Financial and Business Information      15   

Section 7.2.

   Officer’s Certificate      18   

Section 7.3.

   Visitation      18   

Section 7.4.

   Electronic Delivery      19   

SECTION 8.

   PAYMENT AND PREPAYMENT OF THE NOTES      20   

Section 8.1.

   Required Prepayments; Maturity      20   

Section 8.2.

   Optional Prepayments with Make-Whole Amount      20   

Section 8.3.

   Allocation of Partial Prepayments      21   

Section 8.4.

   Maturity; Surrender, Etc      21   

Section 8.5.

   Purchase of Notes      21   

Section 8.6.

   Make-Whole Amount      21   

Section 8.7.

   Prepayment of Notes upon Change in Control      23   

Section 8.8.

   Prepayment in Connection with Asset Dispositions      24   

Section 8.9.

   Payments Due on Non-Business Days      24   

SECTION 9.

   AFFIRMATIVE COVENANTS      25   

Section 9.1.

   Compliance with Laws      25   

Section 9.2.

   Insurance      25   

Section 9.3.

   Maintenance of Properties      25   

Section 9.4.

   Payment of Taxes and Claims      25   

Section 9.5.

   Corporate Existence, Etc      26   

Section 9.6.

   Books and Records      26   

Section 9.7.

   Subsidiary Guarantors      26   

Section 9.8.

   Collateral; Further Assurances      27   

Section 9.9.

   Maintain Third-Party Rating      28   

SECTION 9.10.

   MOST FAVORED LENDER STATUS      28   

SECTION 10.

   NEGATIVE COVENANTS      29   

Section 10.1.

   Transactions with Affiliates      29   

Section 10.2.

   Merger, Consolidation, Etc      29   

Section 10.3.

   Line of Business      30   

 

-ii-



--------------------------------------------------------------------------------

Section 10.4.

   Terrorism Sanctions Regulations      30   

Section 10.5.

   Limitation on Liens      30   

Section 10.6.

   Debt Service Coverage Ratio      33   

Section 10.7.

   Priority Debt      33   

Section 10.8.

   Sale of Assets      33   

Section 10.9.

   Restricted Payments      34   

Section 10.10.

   Restrictive Agreements      34   

SECTION 11.

   EVENTS OF DEFAULT      34   

SECTION 12.

   REMEDIES ON DEFAULT, ETC      37   

Section 12.1.

   Acceleration      37   

Section 12.2.

   Other Remedies      38   

Section 12.3.

   Rescission      38   

Section 12.4.

   No Waivers or Election of Remedies, Expenses, Etc      38   

SECTION 13.

   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      39   

Section 13.1.

   Registration of Notes      39   

Section 13.2.

   Transfer and Exchange of Notes      39   

Section 13.3.

   Replacement of Notes      39   

SECTION 14.

   PAYMENTS ON NOTES      40   

Section 14.1.

   Place of Payment      40   

Section 14.2.

   Home Office Payment      40   

SECTION 15.

   EXPENSES, ETC      41   

Section 15.1.

   Transaction Expenses      41   

Section 15.2.

   Survival      41   

SECTION 16.

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      41   

SECTION 17.

   AMENDMENT AND WAIVER      42   

Section 17.1.

   Requirements      42   

Section 17.2.

   Solicitation of Holders of Notes      42   

Section 17.3.

   Binding Effect, Etc      43   

Section 17.4.

   Notes Held by Company, Etc      43   

SECTION 18.

   NOTICES      43   

SECTION 19.

   REPRODUCTION OF DOCUMENTS      44   

SECTION 20.

   CONFIDENTIAL INFORMATION      44   

 

-iii-



--------------------------------------------------------------------------------

SECTION 21.

   SUBSTITUTION OF PURCHASER      45   

SECTION 22.

   MISCELLANEOUS      46   

Section 22.1.

   Successors and Assigns      46   

Section 22.2.

   Accounting Terms      46   

Section 22.3.

   Severability      46   

Section 22.4.

   Construction, Etc      46   

Section 22.5.

   Counterparts      47   

Section 22.6.

   Governing Law      47   

Section 22.7.

   Jurisdiction and Process; Waiver of Jury Trial      47   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A   —      Defined Terms SCHEDULE 1(a)   —      Form of 4.38% Senior
Secured Note, Series A, due June 15, 2028 SCHEDULE 1(b)   —      Form of 4.58%
Senior Secured Note, Series B, due June 15, 2036 SCHEDULE 4.4(a)   —      Form
of Opinion of Special Counsel for the Company SCHEDULE 4.4(b)   —      Form of
Opinion of Special Counsel for the Purchasers SCHEDULE 4.9   —      Changes in
Corporate Structure SCHEDULE 5.3   —      Disclosure Materials SCHEDULE 5.4   —
     Subsidiaries of the Company and Ownership of Subsidiary Stock SCHEDULE 5.5
  —      Financial Statements SCHEDULE 5.15   —      Existing Indebtedness
SCHEDULE 10.5   —      Existing Liens SCHEDULE B   —      Information Relating
to Purchasers

 

-v-



--------------------------------------------------------------------------------

GLOBAL WATER RESOURCES, INC.

21410 North 19th Avenue, Suite 220

Phoenix, Arizona 85027

$28,750,000 4.38% Senior Secured Notes, Series A, due June 15, 2028

$86,250,000 4.58% Senior Secured Notes, Series B, due June 15, 2036

May 20, 2016

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

Ladies and Gentlemen:

Global Water Resources, Inc., a Delaware corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), agrees with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of (i) $28,750,000 aggregate
principal amount of its 4.38% Senior Secured Notes, Series A, due June 15, 2028
(the “Series A Notes”) and (ii) $86,250,000 aggregate principal amount of its
4.58% Senior Secured Notes, Series B, due June 15, 2036 (the “Series B Notes”
and, together with the Series A Notes, as amended, restated or otherwise
modified from time to time pursuant to Section 17 and including any such notes
issued in substitution therefor pursuant to Section 13, the “Notes”). The Series
A Notes shall be substantially in the form set out in Schedule 1(a) and the
Series B Notes shall be substantially in the form set out in Schedule 1(b).
Certain capitalized and other terms used in this Agreement are defined in
Schedule A. References to a “Schedule” are references to a Schedule attached to
this Agreement unless otherwise specified. References to a “Section” are
references to a Section of this Agreement unless otherwise specified.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, the relevant Notes in the respective
Series and in the principal amount(s) specified opposite such Purchaser’s name
in Schedule B at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

SECTION 3. CLOSING.

The execution and delivery of this Agreement shall occur as of the date of this
Agreement (the “Execution Date”). The sale and purchase of the Notes to be
purchased by each Purchaser shall occur at the offices of Chapman and
Cutler LLP, 111 W. Monroe Street, Chicago, Illinois 60603, at 10:00 a.m.,
Chicago time, at a closing (the “Closing”) on June 24, 2016 or on such other
Business Day thereafter on or prior to July 11, 2016 as may be agreed upon by
the Company and the Purchasers. At the Closing the Company will deliver to each
Purchaser the Notes to be purchased by such Purchaser in the form of a single
Note of each Series to be purchased by such Purchaser (or such greater number of
Notes in denominations of at least $100,000 as such Purchaser may request) dated
the date of the Closing and registered in such Purchaser’s name (or in the name
of its nominee), against delivery by such Purchaser to the Company or its order
of immediately available funds in the amount of the purchase price therefor by
wire transfer of immediately available funds for the account of the Company to
an account number delivered in writing to each Purchaser pursuant to
Section 4.10 hereof. If at the Closing the Company shall fail to tender such
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction or such
failure by the Company to tender such Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct as of the Execution
Date and at the Closing.

(b) The representations and warranties of the Subsidiary Guarantors in the
Subsidiary Guaranties shall be correct at the date of Closing.

Section 4.2. Performance; No Default. (a) The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and from the
Execution Date to the Closing assuming that Sections 9 and 10 are applicable
from the Execution Date. From the Execution Date until the Closing, before and
immediately after giving effect to the issue and sale of the applicable Notes
(and the application of the proceeds thereof as contemplated by Section 5.14),
no Default or Event of Default shall have occurred and be continuing. Neither
the Company nor any Subsidiary shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.

 

-2-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(b) Each Subsidiary Guarantor shall have performed and complied with all
agreements and conditions contained in this Agreement and the Subsidiary
Guaranty required to be performed and complied with by it prior to or at the
Closing, and immediately after giving effect to the issue and sale of Notes at
the Closing (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary or other appropriate
officers, dated the date of the Closing, certifying as to (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (ii) the Company’s
organizational documents as then in effect.

(c) Officer’s Certificate of the Subsidiary Guarantors. The Subsidiary
Guarantors shall have delivered to such Purchaser an Officer’s Certificate,
dated the date of the Closing, certifying that the conditions specified in
Sections 4.1(b), 4.2(b) and 4.9 have been fulfilled.

(d) Secretary’s Certificate of the Subsidiary Guarantors. The Subsidiary
Guarantors shall have delivered to such Purchaser a certificate of its
respective Secretary or Assistant Secretary, dated the date of the Closing,
certifying as to (i) the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes,
this Agreement and the Subsidiary Guaranty and (ii) the Subsidiary Guarantors’
organizational documents as then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Squire Patton Boggs (US) LLP, special counsel for the Company, covering
the matters set forth in Schedule 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Schedule 4.4(b) and covering such other matters
incident to such transactions as such Purchaser may reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of

 

-3-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested in writing by such Purchaser at least five Business Days prior to
Closing, such Purchaser shall have received an Officer’s Certificate certifying
as to such matters of fact as such Purchaser may reasonably specify to enable
such Purchaser to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.

Section 4.7. Payment of Special Counsel Fees. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Execution
Date and at least one Business Day prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes of each Series.

Section 4.9. Changes in Corporate Structure. Except as otherwise disclosed in
the Memorandum or in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

Section 4.11. Qualified IPO. The Company shall have consummated a public
offering with respect to the ownership interests of the Company sufficient to
permit redemption in full of the Water and Wastewater Revenue Bonds and all
liens granted to secure the Water and Wastewater Revenue Bonds shall have been
released.

Section 4.12. Security Documents, Etc. Each of the Security Documents shall
(i) on the date of Closing be in form and substance satisfactory to the
Purchasers, (ii) have been duly executed and delivered by each party thereto,
(iii) be in full force and effect and all conditions precedent referred to
therein and herein shall have been satisfied and (iv) have been filed or
registered or published in all jurisdictions necessary to perfect the lien
thereof.

 

-4-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Section 4.13. Subsidiary Guaranty. Each of Global Water and West Maricopa shall
have executed and delivered a Subsidiary Guaranty and such Subsidiary Guaranties
shall be in full force and effect.

Section 4.14. Payoff of Water and Wastewater Bonds. The Company shall have paid
off the Water and Wastewater Bonds and shall have delivered to the Purchasers
pay off letters and lien releases in form and substance reasonably satisfactory
to the Purchasers.

Section 4.15. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship, arrangement or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agent, U.S. Bancorp
Investments, Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated March 2016 (such Private Placement Memorandum, together with
the documents incorporated by reference therein, the “Memorandum”), relating to
the transactions contemplated hereby. The Memorandum, together with the
Disclosure Documents, fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Memorandum, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of

 

-5-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

the Company prior to May 5, 2016 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since December 31,
2015, there has been no change in the financial condition, operations, business,
properties or prospects of the Company or any Subsidiary except changes that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by Section 10.5 of this Agreement.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where legally applicable, in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
similar power and authority to own or hold under lease the properties it
purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement and the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the

 

-6-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes thereto). The Company
and its Subsidiaries do not have any Material liabilities that are not disclosed
on such financial statements or otherwise in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any (i) indenture, mortgage, deed of trust, loan, purchase
or credit agreement, or lease, or (ii) corporate charter or by-laws,
shareholders agreement or any other similar organizational agreement or
instrument, in each case of this clause (a) to which the Company or any
Subsidiary is bound or by which the Company or any Subsidiary or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority to which the
Company or any Subsidiary is subject or (c) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or any Subsidiary.

Section 5.7. Governmental Authorizations, Etc. Except for any consents,
approvals, authorizations, registrations, filings or declarations that will have
been obtained or made at or prior to the Closing, no consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority to which the Company or any Subsidiary is subject or
(iii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties,

 

-7-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which, individually or in the aggregate,
is not Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2015.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective owned properties that individually
or in the aggregate are Material, including all such owned properties reflected
in the most recent audited balance sheet referred to in Section 5.5 or purported
to have been acquired by the Company or any Subsidiary after such date (except
as sold or otherwise disposed of in the ordinary course of business), in each
case free and clear of Liens prohibited by Section 10.5 of this Agreement. All
leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.

(b) To the best knowledge of the Company, no product or service of the Company
or any of its Subsidiaries infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person.

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the

 

-8-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

(b) Neither the Company nor any ERISA Affiliate has ever maintained or
contributed to a Plan subject to Title IV of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 25 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to redeem in full on the date of
Closing the Water and Wastewater Revenue Bonds and for general corporate
purposes. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5.00% of

 

-9-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

the value of the Consolidated Assets of the Company and its Subsidiaries and the
Company does not have any present intention that margin stock will constitute
more than 5.00% of the value of such Consolidated Assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness for borrowed money of the Company and its Subsidiaries as of
March 31, 2016 (including descriptions of the obligors and obligees, principal
amounts outstanding, any collateral therefor and any Guaranties thereof), since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of such Indebtedness for
borrowed money of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness for borrowed money of
the Company or such Subsidiary and no event or condition exists with respect to
any Indebtedness for borrowed money of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness for borrowed money to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness
or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness that is prohibited by this
Agreement.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness for
borrowed money of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States

 

-10-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

or any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clauses (i), (ii) or (iii) or a Canada Blocked Person, a “Blocked Person”).
Neither the Company nor any Controlled Entity has been notified that its name
appears or may in the future appear on a state or provincial list of Persons
that engage in investment or other commercial activities in Iran or any other
country that is subject to U.S. Economic Sanctions or sanctions under Canadian
Economic Sanctions Laws.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions or
sanctions under Canadian Economic Sanctions Laws.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States or
Canadian law or regulation governing such activities (collectively, “Anti-Money
Laundering Laws”) or any U.S. Economic Sanctions violations or violations of
Canadian Economic Sanctions Laws, (ii) to the Company’s actual knowledge after
making due inquiry, is under investigation by any Governmental Authority for
possible violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations or violations of Canadian Economic Sanctions Laws, (iii) has been
assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions or violations of Canadian Economic Sanctions Laws, or
(iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance with all applicable current and future Anti-Money Laundering
Laws and U.S. Economic Sanctions or Canadian Economic Sanctions Laws.

(d) (1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(2) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (x) influencing any act,

 

-11-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

decision or failure to act by such Governmental Official in his or her official
capacity or such commercial counterparty, (y) inducing a Governmental Official
to do or omit to do any act in violation of the Governmental Official’s lawful
duty, or (z) inducing a Governmental Official or a commercial counterparty to
use his or her influence with a government or instrumentality to affect any act
or decision of such government or entity; in each case in order to obtain,
retain or direct business or to otherwise secure an improper advantage in
violation of any applicable law or regulation or which would cause any holder to
be in violation of any law or regulation applicable to such holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Environmental Matters. (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any written notice of any claim and
no proceeding has been instituted asserting any claim against the Company or any
of its Subsidiaries or any of their respective real properties or other assets
now or formerly owned, leased or operated by any of them, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(e) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Collateral. The Security Documents are effective to grant to the
Collateral Agent for the equal and ratable benefit of the Secured Parties a
legal, valid and enforceable first priority Lien on the Collateral. As of the
date of Closing, (i) the security interests in the Collateral granted to the
Collateral Agent (for the benefit of the Secured Parties) pursuant to the
Security Documents: (a) will constitute, as to such Collateral, a legal, valid
and enforceable security interest and Lien under the UCC of the states of
Delaware (with respect to the Company and Global Water) and Arizona (with
respect to West Maricopa), and (b) will constitute first priority Liens on such
Collateral described in the Security Documents, subject to no Liens, and
(ii) all action as is required pursuant to the Security Documents will have been
taken to establish and perfect the Collateral Agent’s rights in and to, and the
first priority of its Lien on, the Collateral, including any recording, filing,
registration, delivery to the Collateral Agent, giving of notice or other
similar action.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

Section 6.2. Accredited Investors. Each Purchaser represents that is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers to its satisfaction concerning the terms and conditions of the sale of
the Notes.

Section 6.3. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual

 

-13-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Statement”)) for the general account contract(s) held by or on behalf of any
employee benefit plan together with the amount of the reserves and liabilities
for the general account contract(s) held by or on behalf of any other employee
benefit plans maintained by the same employer (or affiliate thereof as defined
in PTE 95-60) or by the same employee organization in the general account do not
exceed 10% of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of

 

-14-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

“control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes thereto,

 

-15-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

provided that delivery within the time period specified above of copies of the
Company’s Form 10-Q prepared in compliance with the requirements therefor and
filed with the SEC shall be deemed to satisfy the requirements of this
Section 7.1(a);

(b) Annual Statements — within 120 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”)) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b);

(c) SEC and Other Reports — except for filings sent pursuant to Sections 7.1(a)
and 7.1(b) above, promptly upon their becoming available, one copy of (i) each
financial statement, report, notice or proxy statement sent by the Company or
any Subsidiary to its principal lending banks as a whole (excluding information
sent to such banks in the ordinary course of administration of a bank facility,
such as information relating to pricing and borrowing availability) or to its
public Securities holders generally, and (ii) each regular or periodic report,
each registration statement (without exhibits except as expressly requested by
such Purchaser or holder), and each prospectus and all amendments thereto filed
by the Company or any Subsidiary with the SEC and of

 

-16-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any written
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any written notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any written notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation,

 

-17-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

actual copies of the Company’s Form 10-Q and Form 10-K) or relating to the
ability of the Company to perform its obligations hereunder and under the Notes
as from time to time may be reasonably requested by any such Purchaser or holder
of a Note.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Sections 10.5(m), 10.6, 10.7 and 10.8(g)
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations), and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence. In the event that the Company or any Subsidiary
has made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.2) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
and

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any applicable Environmental Law), specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

Section 7.3. Visitation. The Company shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such Purchaser or such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company during normal
business hours, to discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants (with the understanding that only one discussion with the Company’s
independent public accountants each fiscal year for each Purchaser or holder
shall be permitted pursuant to this Section 7.3(a)), and (with

 

-18-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

the consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary (with
the understanding that only one visit each fiscal year for each Purchaser or
holder shall be permitted pursuant to this Section 7.3(a)), all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each Purchaser or holder of a Note by e-mail;

(ii) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its home
page on the internet, which is located at http://www.gwresources.com as of the
Execution Date;

(iii) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

(iv) the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC on EDGAR and shall have made such items available on its home page
on the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and

 

-19-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Officer’s Certificates or to receive them by e-mail, the Company will promptly
e-mail them or deliver such paper copies, as the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Required Prepayments; Maturity. (a) As provided therein, the entire
unpaid principal balance of each Series A Note shall be due and payable on the
Maturity Date thereof.

(b) The Company shall pay semi-annual installments of principal, each in the
aggregate amount of $1,916,666.67, on the outstanding Series B Notes beginning
on December 15, 2021 and continuing on each June 15 and December 15 thereafter
to and including December 15, 2035, together with a final payment of principal
and interest on December 15, 2036 in an amount equal to the remaining principal
of the Series B Notes and the accrued interest thereon provided that upon any
partial prepayment of the Notes pursuant to Sections 8.2, 8.7 or 8.8, the
principal amount of each required prepayment of the Series B Notes becoming due
under this Section 8.1 on and after the date of such prepayment shall be reduced
in the same proportion as the aggregate unpaid principal amount of the Series B
Notes is reduced as a result of such prepayment.

Section 8.2. Optional Prepayments with Make-Whole Amount. (a) The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes of any Series, in an amount not less than
10% of the aggregate principal amount of the Notes of any Series to be prepaid
then outstanding in the case of a partial prepayment, at 100% of the principal
amount so prepaid, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than ten days and not more than 60 days prior to the date fixed for such
prepayment unless the Company and the Required Holders agree to another time
period pursuant to Section 17. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes of each
Series to be prepaid on such date, the principal amount of each Note of each
Series held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due with
respect to each Series of Notes to be prepaid in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date. Notwithstanding the foregoing, so long as no
Default or Event of Default has occurred and is continuing, no Make-Whole Amount
shall be due in connection with any prepayment of the Series A Notes pursuant to
this Section 8.2 during the last 90 days prior to the maturity of the Series A
Notes.

(b) Notwithstanding anything contained in this Section 8.2 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any partial

 

-20-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

prepayment of the Notes pursuant to the provisions of Section 8.2(a) shall be
allocated among all of the Notes of all series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any Series pursuant to Sections 8.1 or 8.2, the
principal amount of the Notes of each Series to be prepaid shall be allocated
among all of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment. Promptly following any partial prepayment of
the Series B Notes pursuant to Sections 8.2, 8.7 or 8.8, the Company will
prepare a revised amortization schedule for each Series B Note then outstanding
and deliver each such amortization schedule to the holders of Series B Notes.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions (except to the extent necessary to reflect differences
in interest rates and maturities of the Notes of different series). Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 10 Business Days. If the holders of more than 33-1/3% of the principal
amount of the Notes then outstanding accept such offer, the Company shall
promptly notify the remaining holders of such fact and the expiration date for
the acceptance by holders of Notes of such offer shall be extended by the number
of days necessary to give each such remaining holder at least 10 Business Days
from its receipt of such notice to accept such offer. The Company will promptly
cancel all Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount. “Make-Whole Amount” means, with respect to any
Note of any Series, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal, provided that the
Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

 

-21-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such Series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Series, .50% over the yield to maturity implied by the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year

 

-22-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

composed of twelve 30-day months and calculated to two decimal places, that will
elapse between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes of such Series, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

Section 8.7. Prepayment of Notes upon Change in Control.

(a) Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (b) of this Section 8.7 and shall be accompanied by the
certificate described in subparagraph (e) of this Section 8.7.

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”) which shall be a Business Day. Such date shall be not less than 30 days
and not more than 120 days after the Change in Control.

(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without any
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company

 

-23-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

and dated the date of such offer, specifying: (i) the Proposed Prepayment Date;
(ii) that such offer is made pursuant to this Section 8.7; (iii) the principal
amount of each Note offered to be prepaid; (iv) the interest that would be due
on each Note offered to be prepaid, accrued to the Proposed Prepayment Date;
(v) that the conditions of this Section 8.7 required to be performed as of the
date thereof have been performed or otherwise fulfilled; and (vi) in reasonable
detail, the nature and date or proposed date of the Change in Control.

Section 8.8. Prepayment in Connection with Asset Dispositions. In the event the
Company elects to make a Debt Prepayment Application pursuant to Section 10.8,
the Company shall offer to prepay each outstanding Note in a principal amount
which equals the Ratable Portion for such Note (which offer shall be in writing
and shall offer to make such prepayment on a Business Day which is not less than
10 and not more than 60 days after the date of the notice of offer (the
“Disposition Prepayment Date”)), together with accrued interest thereon to the
date of such prepayment (but without Make-Whole Amount or other premium). Each
holder of a Note shall notify the Company of such holder’s acceptance or
rejection of such offer within 10 Business Days of receipt thereof by giving
notice of such acceptance or rejection to the Company, provided, however, that
any holder of a Note who fails to so notify the Company within 10 Business Days
of receipt of the notice of offer of prepayment shall be deemed to have rejected
such offer. If any holder of a Note rejects or is deemed to have rejected such
offer of prepayment in accordance with the preceding sentence, then, for the
purposes of determining compliance with Section 10.8, the Company nevertheless
will be deemed to have made a Debt Prepayment Application in an amount equal to
the Ratable Portion for such Note. The Company shall prepay on the Disposition
Prepayment Date the Ratable Portion of each Note held by the holders who have
accepted such offer in accordance with this Section 8.8, together with accrued
interest thereon to the date of such prepayment (but without Make-Whole Amount
or other premium). No Make-Whole Amount shall be payable in connection with any
Debt Prepayment Application made with respect to the Notes from the Net Proceeds
Amount (or portion thereof) arising from asset dispositions. Notwithstanding the
foregoing, in the event that the Debt Prepayment Application is the result of a
Condemnation Event, the holders will not be permitted to reject the offer of
prepayment and will be deemed to have accepted the offer to prepay the Notes
regardless of whether or not a holder responds to such offer.

For purposes of this Section 8.8, “Ratable Portion” for any Note means, with
respect to a Debt Prepayment Application, an amount equal to the product of
(x) the Net Proceeds Amount being so applied to the payment of Senior
Indebtedness multiplied by (y) a fraction the numerator of which is the
outstanding principal amount of such Note and the denominator of which is the
aggregate principal amount of Senior Indebtedness of the Company and its
Subsidiaries subject to such prepayment (or a required offer of such
prepayment).

Section 8.9. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and

 

-24-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

shall include the additional days elapsed in the computation of interest payable
on such next succeeding Business Day.

SECTION 9. AFFIRMATIVE COVENANTS.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company covenants that:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated, other than any failure to maintain such insurance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i)

 

-25-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonfiling or nonpayment, as the case may be, of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Sections 10.2 and 10.8, the Company will at all times preserve and
keep in full force and effect the corporate, limited partnership, limited
liability company or other applicable existence of each of its Subsidiaries
(unless merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and in conformity in all material respects with all applicable requirements
of any Governmental Authority having legal or regulatory jurisdiction over the
Company or such Subsidiary, as the case may be. The Company will, and will cause
each of its Subsidiaries to, keep books, records and accounts which, in
reasonable detail, accurately reflect in all material respects all transactions
and dispositions of assets. The Company and its Subsidiaries have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system.

Section 9.7. Subsidiary Guarantors. The Company will cause each of its
Subsidiaries (except for any Foreign Subsidiary or Foreign Holding Company) that
guarantees or otherwise becomes liable at any time, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of any Indebtedness
under any Material Credit Facility to concurrently therewith:

(a) enter into an agreement in form and substance satisfactory to the Required
Holders providing for the guaranty by such Subsidiary, on a joint and several
basis with all other such Subsidiaries, of (i) the prompt payment in full when
due of all amounts payable by the Company pursuant to the Notes (whether for
principal, interest, Make-Whole Amount or otherwise) and this Agreement,
including, without limitation, all indemnities, fees and expenses payable by the
Company thereunder and (ii) the prompt, full and faithful performance,
observance and discharge by the Company of each and every covenant, agreement,
undertaking and provision required pursuant to the Notes or this Agreement to be
performed, observed or discharged by it; and

(b) deliver the following to each holder of a Note:

 

-26-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(i) an executed counterpart of such Subsidiary Guaranty;

(ii) a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.10 and 5.11 of this Agreement (but with respect to such
Subsidiary and such Subsidiary Guaranty rather than the Company);

(iii) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and

(iv) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.

(c) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
any Material Credit Facility, then such Subsidiary Guarantor has been released
and discharged (or will be released and discharged concurrently with the release
of such Subsidiary Guarantor under its Subsidiary Guaranty) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Default or Event of Default shall be existing, (iii) no amount
is then due and payable under such Subsidiary Guaranty, (iv) if in connection
with such Subsidiary Guarantor being released and discharged under any Material
Credit Facility, any fee or other form of consideration is given to any holder
of Indebtedness under such Material Credit Facility for such release, the
holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses
(i) through (iv). In the event of any such release, for purposes of
Section 10.7, all Indebtedness of such Subsidiary shall be deemed to have been
incurred concurrently with such release.

Section 9.8. Collateral; Further Assurances. (a) The Company shall take all
actions necessary to insure that the Collateral Agent, on behalf of the Secured
Parties, has and continues to have in all relevant jurisdictions duly and
validly created, attached and enforceable first priority Liens on the
Collateral. The Company shall cause the Obligations to constitute direct senior
secured obligations of the Company and to be senior in right of payment and to
rank senior in right of security with respect to Collateral granted in the
Security Documents to all other Indebtedness of the Company; provided, however,
if the Company incurs Indebtedness that is permitted hereunder, such
Indebtedness may be secured equally and ratably with the

 

-27-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Indebtedness incurred pursuant to the Notes pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to the Company
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders.

Section 9.9. Maintain Third-Party Rating . The Company shall at all times
maintain a current rating given by a NRSRO with respect to the Notes.

Section 9.10. Most Favored Lender Status. If at any time after the Execution
Date a Material Credit Facility (other than a Material Credit Facility that
constitutes Acquired Debt) contains a financial covenant (regardless of whether
such provision is labeled or otherwise characterized as a covenant, a definition
or a default) by the Company that is more favorable to the lenders under such
Material Credit Facility than the covenants, definitions and/or defaults
contained in this Agreement (any such provision (including any necessary
definition), a “More Favorable Covenant”), then the Company shall provide a Most
Favored Lender Notice in respect of such More Favorable Covenant. Unless waived
in writing by the Required Holders within 15 days after each holder’s receipt of
such notice, such More Favorable Covenant shall be deemed automatically
incorporated by reference into Section 10 of this Agreement, mutatis mutandis,
as if set forth in full herein, effective as of the date when such More
Favorable Covenant shall have become effective under such Material Credit
Facility. Any More Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 9.10
(i) shall be deemed automatically amended herein to reflect any subsequent
amendments made to such More Favorable Covenant under the applicable Material
Credit Facility; provided that, if a Default or an Event of Default then exists
and the amendment of such More Favorable Covenant would make such covenant less
restrictive on the Company, such Incorporated Covenant shall only be deemed
automatically amended at such time, if it should occur, when such Default or
Event of Default no longer exists and (ii) shall be deemed automatically deleted
from this Agreement at such time as such More Favorable Covenant is deleted or
otherwise removed from the applicable Material Credit Facility or such
applicable Material Credit Facility ceases to be a Material Credit Facility or
shall be terminated; provided that, if a Default or an Event of Default then
exists, such Incorporated Covenant shall only be deemed automatically deleted
from this Agreement at such time, if it should occur, when such Default or Event
of Default no longer exists; provided further, however, that if any fee or other
consideration shall be given to the lenders under such Material Credit Facility
for such amendment or deletion, the equivalent of such fee or other
consideration shall be given, pro rata, to the holders of the Notes.

“Most Favored Lender Notice” means, in respect of any More Favorable Covenant, a
written notice to each of the holders of the Notes delivered promptly, and in
any event within twenty Business Days after the inclusion of such More Favorable
Covenant in any Material Credit Facility (including by way of amendment or other
modification of any existing provision thereof) from a Responsible Officer
referring to the provisions of this Section 9.10 and setting forth a reasonably
detailed description of such More Favorable Covenant (including any defined
terms used therein) and related explanatory calculations, as applicable.

 

-28-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Notwithstanding the foregoing, no covenant, definition or default expressly set
forth in this Agreement as of the Execution Date (or incorporated into this
Agreement by an amendment or deletion of such covenant, definition or default in
this Agreement other than pursuant to this Section 9.10) shall be deemed to be
amended or deleted by virtue of the provisions of this Section 9.10 in any
respect that would make such covenant, definition or default less restrictive on
the Company and its Subsidiaries than the covenant, definition or default as it
exists as of the Execution Date.

Although it will not be a Default or Event of Default if the Company fails to
comply with any provision of Section 9 on or after the Execution Date and prior
to the Closing, if such a failure occurs, then any of the Purchasers may elect
not to purchase the Notes on the date of Closing that is specified in Section 3.

SECTION 10. NEGATIVE COVENANTS.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company covenants that:

Section 10.1. Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

Section 10.2. Merger, Consolidation, Etc. The Company will not, nor will it
permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company or any Subsidiary Guarantor as an entirety, as
the case may be, shall be a solvent corporation, limited partnership or limited
liability company organized and existing under the laws of the United States or
any state thereof (including the District of Columbia), and, if the Company or
such Subsidiary Guarantor, as the case may be, is not such corporation, limited
partnership or limited liability company, (i) such corporation, limited
partnership or limited liability company (if it involves the Company) shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes or (if it involves a Subsidiary Guarantor) shall have
executed and delivered to each such holder of Notes its assumption of the due
and punctual performance and observance of each covenant and condition of the
Subsidiary Guaranty and (ii) in either case, such corporation, limited
partnership or limited liability company

 

-29-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

shall have caused to be delivered to each holder of any Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof;

(b) each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and

(c) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company, such Subsidiary Guarantor or any successor corporation or limited
liability company that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement or the
Notes.

Section 10.3. Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business other than the Water, Wastewater and
Recycled Water Business.

Section 10.4. Terrorism Sanctions Regulations. The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions or
Canadian Economic Sanctions Laws, or (c) to engage, nor shall any Affiliate of
either engage, in any activity that could subject such Person or any Purchaser
or holder to sanctions under CISADA or any similar law or regulation with
respect to Iran or any other country that is subject to U.S. Economic Sanctions
or Canadian Economic Sanctions Laws.

Section 10.5. Limitation on Liens. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly create, incur, assume or permit
to exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom, or assign or otherwise convey any right to receive income
or profits, except:

 

-30-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(a) Liens for taxes, assessments or other governmental charges that are not yet
due and payable or the payment of which is not at the time required by
Section 9.4;

(b) any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens for sums not yet due and payable or, if
due and payable, are being contested in good faith pursuant to appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP) and Liens to secure the performance of bids, tenders,
leases, or trade contracts, or to secure statutory obligations (including
obligations under workers compensation, unemployment insurance and other social
security legislation), surety or appeal bonds or other Liens incurred in the
ordinary course of business and not in connection with the borrowing of money;

(d) leases or subleases granted to others, easements, rights-of-way, licenses,
encroachments, restrictions and other similar charges or encumbrances, in each
case incidental to the ownership of property or assets or the ordinary conduct
of the business of the Company or any of its Subsidiaries, or Liens incidental
to minor survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

(e) Liens securing Indebtedness of a Subsidiary to the Company;

(f) Liens existing as of the Closing Date and reflected in Schedule 10.5;

(g) Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Subsidiary,
including Liens existing on such property at the time of acquisition or
construction thereof or improvement thereon or Liens incurred within 365 days of
such acquisition or completion of such construction or improvement, provided
that (i) the Lien shall attach solely to the property acquired, purchased,
constructed or improved; (ii) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within three
hundred sixty-five (365) days of such acquisition or completion of such
construction or improvement, at the time of the incurrence of the Indebtedness
secured by such Lien), the aggregate amount remaining unpaid on all Indebtedness
secured by Liens on such property, whether or not assumed by the Company or a
Subsidiary, shall not exceed the lesser of (y) the cost of such acquisition,
construction or improvement or (z) the fair market value of such property (as
determined in good faith by one or more officers of the Company to whom
authority to enter into the transaction has been delegated by the board

 

-31-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

of directors of the Company); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;

(h) any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Company or any
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Subsidiary or such acquisition of
property, (ii) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property, and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;

(i) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (e), (f), (g) or (h) of this Section 10.5, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Indebtedness or other obligations secured thereby shall
not be increased on or after the date of any extension, renewal or replacement,
and (iii) at such time and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing;

(j) Liens relating to customary rights of setoff, revocation, refund or
chargeback of banks or other financial institutions under deposit agreements or
similar agreements where the Company or its Subsidiary maintains deposits in the
ordinary course of business;

(k) Liens securing the Indebtedness represented by the Notes;

(l) Liens securing Indebtedness of the Company or any Subsidiary under any
Material Credit Facility; provided, that notwithstanding the foregoing, the
Company shall not, and shall not permit any of its Subsidiaries to, secure
pursuant to this Section 10.5(l) any Indebtedness outstanding under or pursuant
to any Material Credit Facility unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders; and

(m) other Liens securing Indebtedness of the Company or any Subsidiary not
otherwise permitted by clauses (a) through (l), provided that Priority Debt
shall not at any time exceed 5% of Consolidated Assets (determined as of the end
of the then most recently ended fiscal quarter of the Company); provided,
further, that notwithstanding the

 

-32-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

foregoing, the Company shall not, and shall not permit any of its Subsidiaries
to, secure pursuant to this Section 10.5(m) any Indebtedness outstanding under
or pursuant to any Material Credit Facility unless and until the Notes (and any
guaranty delivered in connection therewith) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, without
limitation, an intercreditor agreement and opinions of counsel to the Company
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders.

Section 10.6. Debt Service Coverage Ratio. The Company will not permit the ratio
of Consolidated EBITDA to Consolidated Debt Service for each period of four
consecutive fiscal quarters (calculated as at the end of each fiscal quarter for
the four consecutive fiscal quarters then ended) to be less than 1.10 to 1.00.

Section 10.7. Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 5.0% of Consolidated Assets
(Consolidated Assets to be determined as of the end of the then most recently
ended fiscal quarter of the Company).

Section 10.8. Sale of Assets. The Company will not, nor will it permit any
Subsidiary to, Transfer its assets to any other Person, except:

(a) Transfers of (i) inventory or other similar assets in the ordinary course of
business, (ii) used, worn-out, obsolete or surplus assets no longer used or
useful in the business of the Company or its Subsidiaries (including without
limitation the abandonment or other disposition of intellectual property that
is, in the reasonable judgment of the Company, no longer economically
practicable to maintain or used or useful in the business of the Company or its
Subsidiaries), and (iii) cash and cash equivalents;

(b) Transfers of assets to the extent that such assets are exchanged for credit
against the purchase price of similar replacement assets, or the proceeds of
such sale are applied with reasonable promptness to the purchase price of such
replacement assets;

(c) Transfers of assets (i) between the Company and Subsidiary Guarantors,
(ii) between Subsidiary Guarantors and (iii) between Subsidiaries that are not
Subsidiary Guarantors;

(d) the issuance of equity interests by the Company or by any Subsidiaries to
the Company or any Subsidiary Guarantor;

(e) the granting of Liens not prohibited by Sections 10.5(a) through (m) of this
Agreement;

(f) leases or subleases or licenses or sublicenses in the ordinary course of
business to third Persons not interfering in any material respect with the
business of the Company and its Subsidiaries;

 

-33-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(g) any Transfer of its assets that, together with all other assets of the
Company and its Subsidiaries previously Transferred pursuant to this clause
(g) during (i) the four quarter period ending with the quarter in which such
Transfer occurs, do not represent more than 10% of the Consolidated Assets of
the Company and its Subsidiaries taken as a whole as of the last day of the
four-quarter period ending immediately prior to the quarter in which such
determination is made or (ii) during the period beginning on the Execution Date
and continuing through the date of any such Transfer, do not represent more than
20% of the Consolidated Assets of the Company and its Subsidiaries taken as a
whole determined as of the last day of the fiscal quarter ending immediately
prior to the quarter in which such determination is made.

To the extent that the Net Proceeds Amount for any Transfer to a Person (other
than an Affiliate of the Company or Subsidiary thereof) is applied to a Debt
Prepayment Application or a Property Reinvestment Application within one year
after such asset disposition, then such Transfer (or, if less than all such Net
Proceeds Amount is applied as contemplated hereinabove, the pro rata percentage
thereof which corresponds to the Net Proceeds Amount so applied), only for the
purpose of determining compliance with subsection (g) of this Section 10.8 as of
any date, shall be deemed not to be an asset disposition.

Section 10.9. Restricted Payments The Company will not, declare or make, or
incur any liability to declare or make, any Restricted Payment unless at such
time and immediately after giving effect to such action, (a) no Default or Event
of Default would exist and, (b) the ratio of Consolidated EBITDA to Consolidated
Debt Service as of the end of any quarter for each period of four consecutive
fiscal quarters (calculated as at the end of each fiscal quarter for the four
consecutive fiscal quarters then ended) be less than (i) 1.25:1.00, for any
fiscal quarter ended during the period from June 24, 2016 through and including
June 15, 2021, (ii) 1.20:1.00, for any fiscal quarter ended during the period
from June 16, 2021 through and including June 15, 2024 and (iii) 1.25:1.00, for
any fiscal quarter ended during the period from and after June 16, 2024.

Section 10.10. Restrictive Agreements The Company will not, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to guaranty
the Indebtedness of the Company or any Subsidiary.

Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 on or after the Execution Date and prior
to the Closing, before or after giving effect to the issue of the Notes on a pro
forma basis, if such a failure occurs, then any of the Purchasers may elect not
to purchase the Notes on the date of Closing that is specified in Section 3.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

-34-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1, 10.2, 10.5, 10.6, 10.7, 10.8, 10.9
or 10.10; or

(d) the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any other Note Document and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or

(e) (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in any Note Document or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any Note
Document or any writing furnished in connection with any such Note Document
proves to have been false or incorrect in any material respect on the date as of
which made; or

(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $15,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$15,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $15,000,000, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or

 

-35-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(g) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

(i) one or more final judgments or orders for the payment of money aggregating
in excess of $15,000,000 (to the extent such amount is not insured against loss
by an insurance company rated not less than “A” by A.M. Best Company and the
Company has promptly filed a claim for recovery and such claim has not been
finally rejected), including, without limitation, any such final order enforcing
a binding arbitration decision, are rendered against one or more of the Company
and its Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to
Title IV of ERISA or the penalty or excise tax provisions of the Code relating
to employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit

 

-36-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

(k) any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty; or

(l) any Security Document ceases to give the Collateral Agent perfected first
priority Lien in any portion of the Collateral purported to be covered thereby
for any reason; or any Security Document, at any time after its execution and
delivery and for any reason, ceases to be in full force and effect; or any Note
Party contests in writing the validity or enforceability of any Security
Document; or any Note Party denies in writing that it has any further liability
or obligation under any Security Document or purports to revoke, terminate or
rescind any Security Document, other than, for each of the foregoing, as
expressly permitted hereunder or thereunder (including by amendment, waiver
and/or consent granted in accordance with the terms hereunder or thereunder) or
satisfaction in full of the Obligations; or

(m) the Company or any Subsidiary fails to obtain or maintain in effect such
licenses, certificates, permits, franchises and other governmental
authorizations for any Utility Subsidiary that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of

 

-37-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Default may at any time, at its or their option, by notice or notices to the
Company, declare all the Notes held by it or them to be immediately due and
payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.

 

-38-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all reasonable out-of-pocket costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(a) or 1(b), as applicable. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note

 

-39-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York, at the principal office of U.S. Bank
National Association in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other commercially reasonable method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

-40-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, one local counsel for each
necessary jurisdiction or other special counsel for each necessary specialty, in
each case to represent all Purchasers or all holders as one group) incurred by
the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement or any other Note Document (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or any
other Note Document or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement or any
other Note Document, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by any other Note Document and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $3,500 for each Series. The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from,
(i) all claims in respect of any fees, costs or expenses, if any, of brokers and
finders (other than those, if any, retained by a Purchaser or other holder in
connection with its purchase of the Notes) and (ii) any and all wire transfer
fees that any bank deducts from any payment under such Note to such holder or
otherwise charges to a holder of a Note with respect to a payment under such
Note.

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or any other Note Document, and the
termination of this Agreement.

Section 16. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein, which shall be deemed made
only as of the date hereof and the date of Closing, shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

-41-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each Purchaser and each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to

 

-42-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

transfer its Note to the Company, any Subsidiary or any Affiliate of the Company
in connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy, facsimile or electronic mail if the sender on the same day sends a
confirming copy of such notice by a nationally recognized overnight delivery
service (charges prepaid), or (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a nationally recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Michael J. Liebman, Chief Financial
Officer, or at such other address as the Company shall have specified to the
holder of each Note in writing.

 

-43-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its Affiliates
and its and their respective directors, officers, employees, agents, attorneys,
trustees and contracted personnel (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes and to
the extent such recipient agrees to hold confidential the Confidential
Information substantially in accordance with this Section 20), (ii) its
auditors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any

 

-44-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

federal or state regulatory authority having jurisdiction over such Purchaser,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Notwithstanding
the foregoing, in the event that a Purchaser or Holder is compelled to disclose
Confidential Information pursuant to clause (viii)(w) (except where disclosure
of the purchase of the Notes is to be made to the NAIC or any supervisory or
regulatory body during the normal course of its exercise of its self regulatory,
regulatory or supervisor function over such holder or such Purchaser and
consistent with such holder’s or such Purchaser’s usual practice), (viii)(x) or
(viii)(y) of the preceding sentence, such Purchaser or Holder shall use its
commercially reasonable efforts to give the Company prompt notice of such
pending disclosure provided, however, that the failure to provide such notice
shall not constitute a default, breach or violation of this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon

 

-45-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

If at any time any computation of any financial ratio or requirement set forth
in this Agreement would be affected solely by any change in GAAP and the Company
or the Required Holders shall so request, the Company and the Required Holders
shall, at no cost to the Company (other than payment obligations arising
pursuant to Section 15.1), negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the holders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking,

 

-46-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

such provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

-47-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

* * * * *

 

-48-



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, Global Water Resources, Inc. By:  

/s/ Michael J. Liebman

  Name: Michael J. Liebman   Title: Senior Vice President, Chief Financial
Officer and Secretary

 



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

METROPOLITAN LIFE INSURANCE COMPANY METLIFE INSURANCE COMPANY USA by
Metropolitan Life Insurance Company, its Investment Manager By:  

/s/ John A. Wills

  Name: John A. Wills   Title: Managing Director

 



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ Brian Lemons

  Vice President PRIVATE PLACEMENT TRUST INVESTORS, LLC By:   Prudential Private
Placement Investors, L.P., as Managing Member By:   Prudential Private Placement
Investors, Inc., as its General Partner By:  

/s/ Brian Lemons

  Vice President PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY By:  

/s/ Brian Lemons

  Assistant Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Brian Lemons

  Assistant Vice President PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY By: PGIM,
Inc., as investment manager By:  

/s/ Brian Lemons

  Vice President

 



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

SUN LIFE ASSURANCE COMPANY OF CANADA By:  

/s/ Ann C. King

Name: Ann C. King Title: Assistant Vice President and Senior Counsel By:  

/s/ Deborah J. Foss

  Name: Deborah J. Foss   Title: Managing Director, Head of Private Debt Private
Fixed Income Sun Life Assurance Company of Canada Acting   through its U.S.
branch Sun Life of Canada Fund Separate Account By:  

/s/ Ann C. King

  Name: Ann C. King   Title: Assistant Vice President and Senior Counsel By:  

/s/ Deborah J. Foss

  Name: Deborah J. Foss   Title: Managing Director, Head of Private Debt Private
Fixed Income   Title:

 



--------------------------------------------------------------------------------

Global Water Resources, Inc.   Note Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE

    COMPANY

By:  

/s/ Jeffrey A. Fossel

  Name: Jeffrey A. Fossell   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acquired Debt” means any Indebtedness that the Company or any of its
Subsidiaries assumes as a result of any acquisition of a Person by the Company
or any Subsidiary which is permitted hereunder.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

“Blocked Person” is defined in Section 5.16(a).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Phoenix, Arizona are required or
authorized to be closed.

“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), as amended or (ii) a Person
identified in or pursuant to (x) Part II.1 of the Criminal Code (Canada), as
amended or (y) regulations or orders promulgated pursuant to the Special
Economic Measures Act (Canada), as amended, the United Nations Act (Canada), as
amended, or the Freezing Assets of Corrupt Foreign Officials Act (Canada), as
amended, in any case pursuant to this clause (ii) as a Person in respect of
whose property or benefit a holder of Notes would be prohibited from entering
into or facilitating a related financial transaction.

SCHEDULE A

(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), as amended, the Special
Economic Measures Act (Canada), as amended, the United Nations Act (Canada), as
amended, the Export and Import Permits Act (Canada), as amended, and the
Freezing Assets of Corrupt Foreign Officials Act (Canada), as amended, and
including all regulations promulgated under any of the foregoing, or any other
similar sanctions program or action.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Change in Control” means any Person or related Persons constituting a group (as
such term is used in Rule 13d-5 under the Exchange Act as in effect on the date
hereof), other than William S. Levine and the Levine Family Members, shall have:
(i) become the “beneficial owners” (as such term is used in Rule 13d-3 and
Rule 13d-5 under the Exchange Act as in effect on the date hereof), directly or
indirectly, of more than 50% of the total voting power of all common stock of
the Company then outstanding and constituting Voting Stock; or (ii) acquired
after the date hereof (x) the power to elect, appoint or cause the election or
appointment of at least a majority of the members of the board of directors of
the Company, through beneficial ownership of the capital stock of the Company or
otherwise, or (y) all or substantially all of the properties and assets of the
Company.

“CISADA” is defined in Section 5.16(a).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means, collectively, the collateral described in each of the
Security Documents.

“Collateral Agency Agreement” means the Collateral Agency Agreement dated as of
the date of Closing, between the Collateral Agent and the holders of the Notes
from time to time (as the same may be amended, restated, amended and restated,
supplemented, joined or otherwise modified from time to time).

“Collateral Agent” means U.S. Bank National Association, in its capacity as
Collateral Agent for the holders of the Notes from time to time under the
Security Documents, and any successor in such capacity appointed pursuant to the
terms of the Collateral Agency Agreement.

“Company” means Global Water Resources, Inc., a Delaware corporation or any
successor that becomes such in the manner prescribed in Section 10.2.

 

A-2



--------------------------------------------------------------------------------

“Condemnation Event” shall mean any condemnation or seizure or other taking by a
public or quasi-public authority of any property of the Company and its
Subsidiaries that (a) in the reasonable judgment of the Company, diminishes the
value of such property by an amount greater than $15,000,000 or (b) results in
Condemnation Proceeds received with respect to such damage, disappearance, loss
or destruction to such property in an amount greater than $15,000,000.

“Condemnation Proceeds” shall mean all amounts received by a Person from public
or quasi-public authorities as a result of or in connection with a Condemnation
Event (net of expenses incurred in connection with collection of such proceeds).

“Confidential Information” is defined in Section 20.

“Consolidated Assets” means as of the date of any determination, the total
amount all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Debt Service” means, with respect to any period, the sum of the
following: (a) Consolidated Interest Expense for such period, (b) all payments
of principal (other than balloon payments at final maturity of the Series A
Notes) in respect of Indebtedness of the Company and its Subsidiaries (including
the principal component of any payments in respect of Capital Lease obligations)
paid or payable during such period after eliminating all offsetting debits and
credits between the Company and its Subsidiaries and all other items required to
be eliminated in the course of the preparation of consolidated financial
statements of the Company and its Subsidiaries in accordance with GAAP, and
(c) any dividends or stock repurchases related to Equity Interests of the
Company paid or payable during such period, in each case, as of the date
declared whether or not paid during any period; provided, however, Consolidated
Debt Service for the Company and its Subsidiaries for the most recently ended
four consecutive fiscal quarters following the date hereof and the date of
Closing shall be determined on a pro forma basis (including pro forma
application of the proceeds therefrom) as if the Indebtedness represented by the
Notes had been incurred at the beginning of such four-quarter period.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, to the extent deducted in computing such Consolidated Net
Income and without duplication, (a) depreciation, depletion, if any, and
amortization expense for such period, (b) income tax expense for such period,
(c) other non-cash charges net of non-cash income for such period, and
(d) Consolidated Interest Expense for such period, all as determined in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the gross interest
expense of the Company and its Subsidiaries deducted in the calculation of
Consolidated Net Income for such period less gross interest income for the
Company and its Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP.

 

A-3



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Debt Prepayment Application” means, with respect to any sales, leases,
transfers and other dispositions of assets, the application by the Company of
cash in an amount equal to the amount of proceeds from such sale, lease,
transfer or other disposition (or portion thereof) to pay Senior Indebtedness;
provided, that in the event such Senior Indebtedness would otherwise permit the
reborrowing of such Senior Indebtedness by the Company, the commitment to relend
such Senior Indebtedness shall be permanently reduced by the amount of such Debt
Prepayment Application.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Series of Notes, that rate of interest
that is the greater of (i) 2.00% per annum above the rate of interest stated in
clause (a) of the first paragraph of the Notes of such Series or (ii) 2.00% over
the rate of interest publicly announced by U.S. Bank National Association in New
York, New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Disposition Prepayment Date” is defined in Section 8.8.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Egan-Jones” means Egan-Jones Rating Company and its successors at law.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock (including, without limitation, preferred stock) of (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of

 

A-4



--------------------------------------------------------------------------------

the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such securities, and
all of the other ownership or profit interests owned by such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Execution Date” is defined in Section 3.

“Fitch” means Fitch Ratings and its successors at law.

“Foreign Holding Company” means any Person which has as its principal purpose,
and substantially all of the assets of which consist of, the holding (directly
or indirectly) ownership interests in one or more “controlled foreign
corporations” (as such term is defined in Section 957 of the Code) and/or other
Foreign Holding Companies.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Global Water” means Global Water, LLC, a Delaware limited liability company and
its successors and assigns.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

 

A-5



--------------------------------------------------------------------------------

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor; provided,
however, the amount of such indebtedness outstanding for purposes of this
Agreement shall not exceed the lesser of (i) maximum amount of indebtedness that
is the subject of such Guaranty and (ii) any stated maximum recourse amount of
such Guaranty.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum,

 

A-6



--------------------------------------------------------------------------------

petroleum products, lead based paint, radon gas or similar restricted,
prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register

“Incorporated Covenant” is defined in Section 9.10(b).

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) the aggregate Swap Termination Value of all Swap Contracts of such Person;
and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“INHAM Exemption” is defined in Section 6.2(e).

 

A-7



--------------------------------------------------------------------------------

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Kroll” means the Kroll Bond Rating Agency and its successors at law.

“Levine Family Members” means (i) the spouse of William S. Levine and each of
his children and siblings; (ii) the spouse and lineal descendants of any Person
identified in the foregoing clause (i); (iii) any trust or account primarily for
the benefit of William S. Levine or any Person or Persons identified in the
foregoing clauses (i) or (ii); (iv) any corporation, partnership or other entity
in which William S. Levine or any of the Persons identified in the foregoing
clauses (i), (ii) or (iii) are the beneficial owners of substantially all of the
shares of capital stock, membership interests, partnership interests or other
equity interests and options or warrants to acquire, or securities convertible
into, capital stock, membership interests, partnership interests, or other
equity securities of an entity; and (v) the personal representative or guardian
of William S. Levine or any of the Persons identified in the foregoing clauses
(i) and (ii) upon such Person’s death for purposes of the administration of such
Person’s estate or upon such Person’s disability or incompetency for purposes of
protection and management of the assets of such Person.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.

“Material Credit Facility” means, as to the Company and its Subsidiaries, any
agreement(s) creating or evidencing indebtedness for borrowed money entered into
on or after the date of Closing by the Company or any Subsidiary, or in respect
of which the Company or any Subsidiary is an obligor or otherwise provides a
guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than

 

A-8



--------------------------------------------------------------------------------

$15,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

“Memorandum” is defined in Section 5.3.

“Moody’s” means Moody’s Investors Service and its successors at law.

“More Favorable Covenant” is defined in Section 9.10(a).

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Net Proceeds Amount” means, with respect to any Transfer of any asset by the
Company or any Subsidiary thereof, an amount equal to the difference of:

(a) the aggregate amount of consideration (valued at the fair market value
thereof by the Company or such Subsidiary in good faith) received by the Company
or Subsidiary in respect of such Transfer, minus

(b) all applicable taxes and all ordinary and reasonable out-of-pocket costs and
expenses actually incurred by the Company or Subsidiary in connection with such
Transfer.

“Note Documents” means this Agreement, the Notes, the Security Documents, the
Subsidiary Guaranties and all documents, instruments and agreements executed
from time to time in connection with any of the foregoing, together with any
amendment, waiver, supplement or other modification to any of the foregoing.

“Note Parties” means the Company and each Subsidiary that is a party to a Note
Document, as applicable.

“Notes” is defined in Section 1.

“NRSRO” means a nationally recognized statistical ratings organization,
including but not limited to Egan-Jones, Fitch, Kroll, Moody’s, and S&P.

“Obligation” means any loan, advance, debt, liability, or obligation of
performance, howsoever arising, owed by the Note Parties to the Collateral Agent
or to any of the holders of the Notes of any kind or description (whether or not
evidenced by any note or instrument and

 

A-9



--------------------------------------------------------------------------------

whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, pursuant to
the terms of this Agreement, any Note or any of the other Note Documents,
including all principal, interest, Make-Whole Amounts, fees, charges, expenses,
attorneys’ fees and accountants fees payable or reimbursable by the Company
under this Agreement or any of the other Note Documents.

“OFAC” is defined in Section 5.16(a).

“OFAC Listed Person” is defined in Section 5.16(a).

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries (including
all Guaranties of Indebtedness of the Company but excluding (x) unsecured
Indebtedness owing to the Company or any other Subsidiary and (y) all Subsidiary
Guaranties and all unsecured Guaranties of Indebtedness of the Company by any
Subsidiary which has also guaranteed the Notes), and (ii) all Indebtedness of
the Company and its Subsidiaries secured by Liens other than Indebtedness
secured by Liens permitted by subparagraphs (a) through (l), inclusive, of
Section 10.5.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

A-10



--------------------------------------------------------------------------------

“Property Reinvestment Application” means, with respect to any asset
disposition, the application of the Net Proceeds Amount (or a portion thereof)
with respect to such asset disposition to the acquisition by the Company or any
Subsidiary of fixed or capital assets of the Company or any Subsidiary to be
used in the business of such Person.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of more than 50% in principal
amount of the Notes (without regard to Series) at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary thereof, or any payment, other than
balloon payments at final maturity, (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest or on account of any return of
capital to any holder of any such Person’s Equity Interests.

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

“Secured Parties” means the Collateral Agent and the holders of the Notes from
time to time.

 

A-11



--------------------------------------------------------------------------------

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Agreements” means collectively each of the Pledge and Security
Agreement dated as of the date of Closing between the Company and the Collateral
Agent, the Pledge and Security Agreement dated as of the date of Closing between
Global Water and the Collateral Agent, and the Pledge and Security Agreement,
dated as of the date of Closing, between West Maricopa and the Collateral Agent
in each case as amended, modified, supplemented, restated, amended and restated
or replaced from time to time.

“Security Documents” means (i) the Collateral Agency Agreement, (ii) the
Security Agreements, and (iii) other security documents entered into pursuant to
Section 9.8 and any other security documents, financing statements and the like
filed or recorded in connection with the foregoing.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means and includes any Indebtedness of the Company or any
Subsidiary thereof owing to any Person other than the Company, a Subsidiary
thereof or an Affiliate and which is not expressed to be junior or subordinate
to any other Indebtedness of the Company or any Subsidiary.

“Series” means any one of the Series of Notes issued hereunder.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Source” is defined in Section 6.2.

“S&P” means Standard & Poors Global Credit, a division of the McGraw Hill
Companies and its successors at law.

“State Sanctions List” means a list that is adopted by any state or provincial
Governmental Authority within the United States of America or Canada pertaining
to Persons that engage in investment or other commercial activities in Iran or
any other country that is a target of economic sanctions imposed under U.S.
Economic Sanctions or Canadian Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of

 

A-12



--------------------------------------------------------------------------------

contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such second Person, and any partnership or joint venture
if more than a 50% interest in the profits or capital thereof is owned by such
first Person or one or more of its Subsidiaries or such first Person and one or
more of its Subsidiaries (unless such partnership or joint venture can and does
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries). Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.

“Subsidiary Guarantor” means Global Water, West Maricopa and each additional
Subsidiary that has executed and delivered a Subsidiary Guaranty pursuant to
Section 9.7.

“Subsidiary Guaranty” means the Guaranty Agreement delivered by Global Water and
the Guaranty Agreement dated as of the date of Closing delivered by West
Maricopa at the Closing and any other guarantees delivered pursuant to Section
9.7(a).

“Substitute Purchaser” is defined in Section 21.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

A-13



--------------------------------------------------------------------------------

“Transfer” means, with respect to any Person, any transaction (including by
merger, consolidation or disposition of all or substantially all the assets of
such) in which such Person sells, conveys, transfers or leases (as lessor) any
of its property, including, without limitation, Subsidiary stock. “Transfer”
shall also include the creation of minority interests in connection with any
merger or consolidation involving a Subsidiary if the resulting entity is owned,
directly or indirectly, by the Company in a proportion less than the proportion
of ownership of such Subsidiary by the Company immediately preceding such merger
or consolidation.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as in effect in such jurisdiction.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions” is defined in Section 5.16(a).

“Utility Subsidiary” means Balterra Sewer Corp., an Arizona corporation, Global
Water—Picacho Cove Utilities Company, an Arizona corporation, Global Water—Palo
Verde Utilities Company, an Arizona corporation, Global Water—Picacho Cove Water
Company, an Arizona corporation, Global Water—Santa Cruz Water Company, an
Arizona corporation, Hassayampa Utility Company, Inc., an Arizona corporation,
Water Utility of Greater Tonopah, Inc., an Arizona corporation, Water Utility of
Northern Scottsdale, Inc., an Arizona corporation, and any successors at law of
each of the foregoing entities.

“Voting Stock” means, as of any date, the capital stock of the Company that is
at the time entitled to vote in the election of the board of directors of the
Company.

“Water and Wastewater Bonds” means those certain project notes in the aggregate
principal amount of $106.7 million issued pursuant to that certain Loan
Agreement, as amended through the date hereof, between The Industrial
Development Authority of the County of Pima, as Issuer, U.S. Bank National
Association, as Trustee and Global Water Resources, LLC, as Borrower.

“Water, Wastewater and Recycled Water Business” means the ownership, operation
and management of water, wastewater and recycled water utilities, provided,
however, that the foregoing shall not prevent or restrict the Company or any of
its Subsidiaries from engaging in any business or activity that is reasonably
related or ancillary to its or their respective business.

“West Maricopa” means West Maricopa Combine, Inc. an Arizona corporation and its
successors and assigns.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-14



--------------------------------------------------------------------------------

FORM OF SERIES A NOTE

GLOBAL WATER RESOURCES, INC.

4.38% SENIOR SECURED NOTE, SERIES A, DUE JUNE 15, 2028

 

No. AR-[        ]

$[                    ]

  

                    , 2016

PPN379463 A*3

 

For Value Received, the undersigned, Global Water Resources, Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [            ], or registered assigns,
the principal sum of [            ] Dollars (or so much thereof as shall not
have been prepaid) on June 15, 2028 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 4.38% per annum from the date hereof,
payable semiannually, on the 15th day of June and December in each year,
commencing with the June 15 or December 15 next succeeding the date hereof, and
on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (x) on any overdue payment of
interest and (y) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.38% or (ii) 2.00% over the rate
of interest publicly announced by U.S. Bank National Association from time to
time in New York, New York as its “base” or “prime” rate, payable semiannually
as aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank National Association in New York, New York or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of May 20, 2016 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

SCHEDULE 1(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of the State of New York, excluding choice-of-law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.

 

GLOBAL WATER RESOURCES, INC. By  

 

  Name: Michael J. Liebman   Title: Senior Vice President, Chief Financial
Officer and Corporate Secretary



--------------------------------------------------------------------------------

FORM OF SERIES B NOTE

GLOBAL WATER RESOURCES, INC.

4.58% SENIOR SECURED NOTE, SERIES B, DUE JUNE 15, 2036

 

No. BR-[        ]

$[                    ]

  

                    , 2016

PPN 379463 A@1

For Value Received, the undersigned, Global Water Resources, Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [            ], or registered assigns,
the principal sum of [            ] Dollars (or so much thereof as shall not
have been prepaid) on June 15, 2036 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
balance thereof at the rate of 4.58% per annum from the date hereof until
maturity, payable semiannually, on the 15th day of June and December in each
year, commencing with the June 15 or December 15 next succeeding the date
hereof, and on the Maturity Date, with principal payable on the dates and in the
amounts as reflected in the attached Annex 1, including a final payment of
principal and interest on June 15, 2036 which shall be in an amount equal to the
remaining principal of this Note and accrued interest thereon. The Company
agrees (to the extent permitted by law) to pay interest on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum equal to the greater of (i) 6.58% or (ii) 2.00% over the rate of interest
publicly announced by U.S. Bank National Association from time to time in New
York, New York at its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank National Association in New York, New York or at
such other place as the Company shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of May 20, 2016 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of the State of New York, excluding choice-of-law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.

 

GLOBAL WATER RESOURCES, INC. By  

 

  Name: Michael J. Liebman   Title: Senior Vice President, Chief Financial
Officer and Corporate Secretary

 

B-2